Citation Nr: 0807996	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right chest 
disorder.

2.  Entitlement to service connection for a shoulder 
disorder, to include as secondary to a right chest disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to right chest and shoulder 
disorders.


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1952 to May 1954.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the San Juan RO.  In June 2004, the case 
was remanded for additional development and notice.  The 
Board remanded these matters again in March 2006 to complete 
the development that was previously requested.


FINDINGS OF FACT

1.  A chronic right chest disorder was not manifested in 
service, and the competent and probative medical evidence of 
record preponderates against a finding that the veteran has a 
current right chest disorder which is related to service.

2.  A chronic right shoulder disorder was not manifested in 
service; the competent and probative medical evidence of 
record preponderates against a finding that his right 
shoulder disability is related to service; and the primary 
disability upon which the secondary service connection claim 
is based is not service-connected.

3.  A psychiatric disorder was not manifested in service; the 
competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
psychiatric disorder related to his service; and the primary 
disabilities upon which the secondary service connection 
claim is based upon are not service-connected.


CONCLUSIONS OF LAW

1.  A right chest disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

August and September 2002 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Via 
subsequent letters in October 2004 and September 2006, the 
veteran was notified of the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
was advised to submit pertinent evidence in his possession, 
and was provided additional notice regarding disability 
ratings and effective dates of awards.  During the course of 
the appeal he had opportunities to submit additional 
evidence. 

Subsequently, SSOCs in October 2005, August 2007, and 
November 2007 provided the veteran with an additional 60-day 
periods in which to submit more evidence or information.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  The claims were also 
adjudicated after all essential notice was given (see 
November 2007 SSOC).  Notably, two of the claims encompass 
direct and secondary service connection claims.  While the 
veteran was not provided notice of evidence needed to 
establish secondary service connection, the Board finds that 
the omission is not prejudicial to the veteran.  The 
threshold matter for any secondary service connection claim 
is that the primary disability upon which the secondary 
disability is based must be service-connected.  As the 
veteran has no service-connected disability, there is no 
possibility of substantiating a secondary service connection 
claim.  

Regarding VA's duty to assist, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that it appears 
portions of the veteran's service medical records (SMRs) are 
not associated with the claims file, and the National 
Personnel Records Center (NPRC) has indicated that they were 
likely destroyed by a fire at their facility.  The veteran 
was asked to supplement the record by submitting copies of 
any SMRs which he might have, and his response indicated that 
he had no such records in his possession.  The veteran has 
not alleged treatment in service at any specific facility 
which would warrant any further action to obtain additional 
SMRs from other sources.  As there is no evidence of the 
claimed disabilities in service or of post-service evidence 
linking the claimed disabilities to service or service 
connection disability, an examination for an opinion as to a 
possible nexus between such disabilities and the veteran's 
military service or a service-connected disability is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).

II.  Applicable Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If certain chronic 
disease (here, arthritis) is manifested to a compensable 
degree within the first postservice year, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).   

III.  Analysis

The Board notes the NPRC characterized the veteran's SMRs as 
being "fire-related", which means they were destroyed by an 
accidental fire at the NPRC in St. Louis, Missouri, in July 
1973.  The Board does note that his separation examination 
and a National Guard examination were recovered and are 
associated with the claims file.  At any rate, the Board is 
sensitive to our heightened obligation to explain our 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, in a case where it is possible 
that SMRs have been lost or destroyed.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the claimant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

A.  Right Chest

The veteran contends that he has a right chest disability 
related to his service.  

No pertinent abnormalities were noted on the available May 
1954 service separation examination.  An evaluation of the 
veteran's chest and skin were normal, and there was nothing 
in his personal medical history that was found to be of 
clinical significance.  

In August 1954, he underwent a mastectomy at a VA hospital 
due to a diagnosis of gynecomastia on the right side.  

A June 1958 examination from the veteran's Army Reserve 
service indicated that, with the exception of a scar below 
his right nipple, the veteran's chest was normal.  The 
examination and an associated medical history report noted 
that he had a right mastectomy in 1955 due to a swollen right 
breast.  He indicated that he had no pain or pressure in his 
chest.

A September 1999 VA record indicated that the veteran denied 
having any chest complaints.  

On June 2001 VA general medical examination, there were no 
pertinent finding (other than the right breast scar) and no 
right chest complaints.

An October 2004 VA record indicated that the veteran reported 
he had chest pain for years was due to trauma during the 
Korean War.  The impression included chest pain.  In January 
2007, the veteran reported that he had chest pain that was 
associated with his right shoulder pain.  In October 2007, he 
reported that he was in combat in Korea, and that a fall off 
a truck had resulted in chest surgery. 

Based on the record, there is no evidence that the veteran 
has a chest disorder related to his service.  Complaints of 
right chest pain have not been associated with any right 
chest pathology.  The only evidence of a current right chest 
disorder is a residual scar from a mastectomy in 1954.  There 
is nothing in the record that relates the veteran's right 
mastectomy to his service.  Even though his gynecomastia 
(which led to the mastectomy) occurred only a few months 
after his active duty service, this disorder is not one of 
the disabilities listed under 38 C.F.R. § 3.309 that is 
presumed related to service if manifested within a certain 
period of time after separation.  

The veteran reported that he injured his chest in service 
falling off a truck, and that his chest was subsequently 
operated on.  His recollection of surgery in service is 
inconsistent with the contemporaneous records, as his 
separation examination reported that his chest was normal and 
there was no indication of a scar, surgical or otherwise.  
The Board will accept the fact that he may have fallen in 
service and injured his chest.  However, that trauma 
apparently resolved, since there was no evidence of residuals 
on separation examination.  Service connection may still be 
established with competent (medical) evidence of a nexus 
between his claimed disability and service, but he has not 
submitted or identified any competent evidence that even 
suggests that gynecomastia may be a trauma-induced disorder 
or that it is somehow causally related to service.  

The veteran's belief that he has a right chest disorder 
related to service is not competent evidence.  As a 
layperson, he is not competent to offer evidence of 
diagnoses, etiology, or causation because he does not have 
the medical training or knowledge to do so.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since there is no 
evidence of that he has a right chest disorder that is 
related to his service, a preponderance of the evidence is 
against the claim and it must be denied.

B.  Shoulder Disorder

From the outset, the Board notes that the veteran's claim was 
not specific as to whether he had a bilateral or unilateral 
shoulder disorder.  The available SMRs and post-service 
records contain no left shoulder complaints, findings, or 
diagnoses.  The threshold requirement for any claim seeking 
service connection is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Since there is no evidence of a left 
shoulder disorder, a claim for such disability lacks legal 
merit and must be denied.  Accordingly, the analysis need go 
no further as to the left shoulder, and the claim must be 
denied.

Regarding the veteran's right shoulder, the available SMRs 
(including a Reserve record) contain no complaint, finding, 
or diagnosis pertaining to the right shoulder.  Evaluations 
of the upper extremities were normal.

The earliest evidence of right shoulder complaints was noted 
in a March 2000 VA record that indicated he complained of 
muscular pain in the right shoulder.  Muscular spasm was 
present and he was treated with muscle relaxants, hot pads, 
and cream.  An October 2001 treatment record indicates the 
veteran reported that he had a two-week history of right 
shoulder pain, and he denied having an injury.  

An April 2002 private medical record noted the veteran's 
complaints of right shoulder pain.  An MRI of the shoulder 
revealed a complete rotator cuff tear with significant 
atrophy of the supraspinatus muscle; moderate degenerative 
changes with associated subchondral cyst formation; anterior 
humeral head cortical irregularity as may be seen with 
degenerative changes or previous trauma; and abundant fluid 
at the subdeltoid and subacromial bursa.  

An May 2002 VA record indicates he reported that his right 
shoulder pain had started two months earlier, suddenly after 
he made a throwing motion with his right hand.  He also 
reported that he had injured his right shoulder 40 years 
earlier in service when a piece of wood hit his shoulder.  
The presumed diagnosis was subacromial bursitis, versus 
rotator cuff tear, versus idiopathic brachial plexopathy.  In 
a physical therapy record that same month, the veteran 
reported that he had trauma to his right shoulder that 
stemmed from a fall while servicing in Japan in the service.  
He complained of having right shoulder pain since the trauma 
and reported that it was exacerbated during the past two 
months.  In June 2002, he reported that his right shoulder 
pain had worsened with physical therapy.  The assessment was 
that he had a rotator cuff tear that was confirmed by MRI 
findings.  A January 2005 MRI of the right shoulder revealed 
complete full thickness tear of the supra and infraspinatus 
tendon with superior subluxation of the humeral head and 
secondary osteoarthritis; partial tear and or tendinosis of 
the subscapularis; and joint effusion.  

In November 2004, he complained of having had right shoulder 
pain for several months.  He reported that the shoulder pain 
radiated to his right chest area.  Subsequent medical records 
in 2005 and 2006 continued to reflect the veteran's 
complaints of right shoulder pain and his report that it was 
due to a fall 40 years earlier.  

The evidence of record clearly establishes that the veteran 
has a right shoulder disability.  However, there is no 
competent (medical) evidence of record that relates his 
current disability to service.

The veteran's accounts of a right shoulder injury in service 
have varied from resulting from a fall to being struck by a 
piece of wood.  While he may very well have suffered some 
sort of right shoulder injury in service, his separation 
examination, which contains no pertinent complaints or 
findings, indicates that any such injury had resolved.  While 
the veteran is certainly capable of providing evidence of 
symptomatology (see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)), these statements must be viewed in conjunction 
with the objective medical evidence.  Thus, the lack of 
treatment or complaints of such disability for more than 45 
years after service weighs against a finding that the 
disability related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may still be established with competent 
evidence of a nexus between the veteran's right shoulder 
disability and service.  However, the veteran has not 
submitted or identified any medical evidence indicative of a 
causal association between his shoulder disability and 
service.  As a layperson, his belief that the two are related 
is not competent evidence.  See Espiritu, supra.  Based on 
the above, a preponderance of the evidence is against the 
claim for direct service connection and it must be denied.

The record also indicates that the veteran believes that his 
right shoulder disability is related to his right chest 
disability.  Secondary service connection generally requires 
competent evidence of a current disability which is 
proximately due to, the result of, or was aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with the Allen decision since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

As the veteran's right chest disorder is not service 
connected, the claim seeking service connection for a right 
shoulder disorder as secondary to a right chest disorder 
lacks legal merit, and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

C.  Psychiatric Disorder

The veteran's available SMRs contain no psychiatric 
complaints, findings or diagnosis.  VA records indicate that 
the veteran had a diagnosis of anxiety state, NOS (not 
otherwise specified), in February 2000.  In September 2001, 
he underwent a psychosocial assessment.  He reported that his 
first wife had died the same year his two sons died in 1986.  
The social worker commented that he had "depression" and 
that his family losses had apparently affected him. 

August to October 2002 private medical records reflect 
psychiatric complaints and treatment.  The veteran reported 
that he had two sons who died within months of each other in 
1986, and that he had served in the military in Korea.  The 
diagnosis was "MDD" (the Board notes that this abbreviation 
could apparently pertain to either major depressive disorder 
or manic-depressive disorder).  

August 2003 VA treatment records contain assessments of 
anxiety disorder and a history of a mood disorder that was 
controlled with medication.  A March 2004 psychiatric record 
noted that the veteran's wife indicated that the veteran's 
gastric disturbance provoked irritability in him.  The 
veteran reported symptoms of anxiousness and poor 
concentration due to his gastrointestinal problems.  The 
assessment was mood disorder associated with medical 
problems.  In August 2007, the veteran indicated he started 
to receive psychiatric treatment 7-8 years earlier.  The 
diagnoses were generalized anxiety disorder and dysthymic 
disorder. 

The evidence does establish that the veteran has a 
psychiatric disorder.  However, based on the record, there is 
no competent evidence of a causal relationship between such 
current disability and service.  If fact, the records 
indicate that his psychiatric problems were related to 
gastrointestinal problems and family losses.  In any event, 
no psychiatric disorder was manifested in service (and the 
veteran does not allege that it was), and the first evidence 
of complaints or treatment was in 2000.  Consequently, 
service connection for such disability on the basis that it 
manifested in service (and persisted thereafter) is not 
warranted.  In addition, the lack of treatment or complaints 
of such disability for more than 45 years after service 
weighs against a finding that the disability related to 
service.  See Maxson, supra.  

Significantly, the veteran has not submitted or identified 
any competent evidence of a relationship between his 
psychiatric disorder and service.  His belief that the two 
are related is not competent evidence.  See Espiritu, supra.  
In light of the above, a preponderance of the evidence is 
against the claim, and service connection for a psychiatric 
disorder on a direct basis is not warranted.  

The veteran's primary contention was that he had a 
psychiatric disorder due to his right chest and shoulder 
disorders.  Since service connection has been denied for 
right chest and shoulder disorders, the claim seeking service 
connection for a psychiatric disorder as secondary to those 
disorders lacks legal merit, and must be denied.  See Sabonis 
v. Brown, supra.


ORDER

Service connection for a right chest disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a psychiatric disorder is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


